Citation Nr: 0108550	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-47 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected panic disorder with agoraphobia and 
dysthymia, from September 4, 1991 to June 5, 1995.

2.  Entitlement to a rating in excess of 70 percent for 
service-connected panic disorder with agoraphobia and 
dysthymia, from June 6, 1995.

3.  Entitlement to an effective date earlier than December 
21, 1999 for an award of a total rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1996, December 
1998 and May 2000 by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In the 
course of the appeal, the case was remanded by the Board for 
evidentiary and procedural development in November 1997 and 
October 1999.  


FINDINGS OF FACT

1.  The veteran's psychiatric disability, diagnosed as panic 
attacks with agoraphobia and dysthymia, is his only service-
connected disability.

2.  From September 4, 1991 to December 6, 1994, the veteran's 
service-connected panic disorder with agoraphobia and 
dysthymia was manifested by psychiatric symptomatology 
productive of no more than severe social and industrial 
impairment.

3.  From December 7, 1994, the veteran's service-connected 
panic disorder with agoraphobia and dysthymia rendered him 
demonstrably unable to obtain or retain substantially gainful 
employment.  

4.  On June 6, 1995, the veteran filed his initial claim for 
TDIU benefits; the veteran was not service connected for any 
disability at that time.

5.  A subsequent claim for TDIU benefits was received in 
December 1999; the record demonstrates that the veteran was 
entitled to a 100 percent schedular rating for his service 
connected psychoneurosis from December 7, 1994 to the 
present.


CONCLUSIONS OF LAW

1.  For the period from September 4, 1991 to December 6, 
1994, the criteria for the assignment of a 70 percent rating 
for the service-connected panic disorder with agoraphobia and 
dysthymia were met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9403 (as in effect prior to 
November 6, 1996).

2.  For the period from December 7, 1994, the criteria for 
the assignment of a 100 percent rating for the service-
connected panic disorder with agoraphobia and dysthymia were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9403 (as in effect prior to November 6, 
1996).

3.  The criteria for the assignment of an effective date 
prior to December 21, 1999, for an award of a total rating 
based on unemployability due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.340, 3.341, 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The case was forwarded to the Board in February 2001.  Prior 
to doing so, the RO sent correspondence to the veteran and 
his representative notifying them of the changes in the law 
and informing them that it had reviewed the case and found 
the evidentiary developments undertaken were in compliance 
with the VCAA.  The Board has reviewed the claims file and 
notes that all records pertinent to the veteran's appeal have 
been obtained or their absence from the file has otherwise 
been explained.  In this regard, the Board remanded the case 
to the RO in November 1997 to obtain medical and 
administrative records pertaining to the appellant's claim 
for Social Security Administration (SSA) benefits.  However, 
the SSA informed the RO that no such records were available 
because the appellant's SSA claims file had been destroyed.  
The file shows that the veteran had been provided with a 
current VA examination of his psychiatric disability in 
January 2000.  Clarifying VA opinions addressing his 
psychiatric disability and his employability were also 
obtained in February 2000, April 2000 and May 2000.  All 
pertinent medical records for the period from 1991 to the 
present have been associated with the file.  Additionally, 
all documents relating to the procedural history of the 
veteran's claim for a TDIU are associated with the record.  
The Board finds that there is no outstanding evidence which 
should be obtained and so, consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.

Entitlement to an initial evaluation higher than 30 percent 
for service-connected panic disorder with agoraphobia and 
dysthymia, from September 4, 1991 to June 5, 1995, and a 
rating higher than 70 percent commencing from June 6, 1995.

A private psychiatric evaluation by O.B. Lee, M.D., was 
performed on the veteran on behalf of the Michigan Disability 
Determination Office on September 17, 1991.  At the time of 
the examination, he had not worked for approximately three 
years.  He complained of being anxious and fearful when 
outside of his home with other people.  Dr. Lee reported that 
the veteran was tense with him and that he was not getting 
along with his family and had no contact with others due to 
severe anxiety.  The veteran was scared of socialization and 
confined himself at home where he lived by himself.  He 
occasionally went shopping for groceries and was able to 
clean and cook for himself.  At the examination, he was 
accompanied by a friend.  His affect was very tense.  He was 
casually dressed and displayed fair self hygiene.  He 
appeared for the examination on time.  

On mental status examination, the veteran speech was 
productive, spontaneous, relevant and coherent.  He had no 
delusions or hallucinations, though he was preoccupied with 
fears of having a heart attack and dying.  He felt that 
others were watching him and talking about his anxiety 
problems.  He sometimes experienced feelings of worthlessness 
and hopelessness but denied having any suicidal ideation.  He 
also had problems sleeping which were not improved with 
medication.  He was oriented on all three spheres.  He was 
diagnosed with panic disorder and a Global Assessment of 
Functioning (GAF) score of 51 - 60.  His psychosocial 
stressors were described as moderate and due to problems 
relating to his marital separation.  He was deemed competent 
to manage his own funds.  Dr. Lee commented that the 
veteran's prognosis was poor.

Dr. Lee psychiatrically evaluated the veteran again on 
February 21, 1992.  The report of this examination shows that 
the veteran experienced frequent panic attacks of increasing 
severity, accompanied by attacks of chest pain, palpitations, 
sweating, dyspnea, choking and fainting which reportedly 
occurred five times per day.  Noteworthy is his medication 
history, which shows that his prescriptions of psychotropic 
medications were increased since two months previously due to 
a worsening of his symptoms.  He was socially isolated from 
his family and others because he was perceived to be 
"crazy."  Dr. Lee described the veteran as being extremely 
tense but polite.  The veteran reported that he lived at home 
with his cousin, and that his cousin now performed all the 
housework.  He reportedly stopped doing housework as of two 
months earlier.  

On mental status evaluation, he did not report hallucinations 
or delusions.  He experienced feelings of worthlessness, 
hopelessness and helplessness.  He reported that he drank 
excessively and did not care about living anymore.  He 
reported hearing somebody telling him to take his own life.  
He continued to have problems falling asleep.  His affect was 
extremely anxious and his mood was very tense and in 
distress.  Dr. Lee reported that the veteran sat on the edge 
of his chair and kept moving and shifting about restlessly.  
He was oriented in all spheres and his speech was 
spontaneous, productive, relevant and coherent.  The 
diagnoses were atypical depression with psychotic features, 
possibly aggravated by heavy drinking, alcohol dependence and 
panic disorder.  No acute events were noted in his 
psychosocial stressors.  His GAF score was 31 - 40 and his 
prognosis was poor.

The transcript of a December 1992 RO hearing shows that the 
veteran testified that he experienced panic attacks with 
chest pains, which had their onset during active duty.  After 
service, he continued to have anxiety attacks with chest 
pains which made him think he was having a heart attack.  He 
reported that he had been psychiatrically hospitalized in 
1986, 1989 and 1990, for treatment of alcoholism and anxiety.  
According to the veteran, he self-medicated himself by 
abusing alcohol in order to avoid his feelings of anxiety.  
He reported at the time of the hearing that he was 
experiencing an anxiety attack and that his primary impulse 
was to immediately get up and leave the room.  He described 
the feeling as a strong, restless urge to go someplace else, 
and that he was unable to remain still and felt compelled to 
keep in motion.

VA outpatient medical records show that between September 
1991 to February 1993, the veteran received counseling, 
treatment and medication for complaints relating to his panic 
disorder which included anxiety and panic attacks with an 
agoraphobic and claustrophobic component, psychosomatic chest 
pain, sleep difficulties, depression, hyperactivity and 
problems with his ability to concentrate his thoughts.  The 
records indicate, in general, that during his counseling and 
treatment sessions he was alert, properly oriented and was 
able to speak coherently and relevantly.  His speech was 
within normal limits for tone, rate and volume.  He did not 
experience homicidal or suicidal ideation.  During this 
period, he was able to refrain from abusing alcohol and 
appeared to be obtaining some good results from psychotropic 
medication.  When not receiving treatment, he preferred to 
remain at home by himself and to isolate himself from others.  
Though he was usually tense, irritable and anxious and 
sometimes presented a flat or blunted affect during his 
treatments, he was also polite and cooperative with the 
treating therapist or physician.  He did not evidence any 
visual or auditory hallucinations and he was appropriately 
attired and groomed.  He was noted to experience attacks of 
undefined panic and chest pains as his primary symptoms, 
which were frequent and even more so when he did not comply 
with his medication regimen.  

During the period of September 1992 to February 1993, the 
death of the veteran's grandmother in late 1992, and problems 
pertaining to his troubled marriage (including the evident 
inability of his spouse to be supportive of, and empathetic 
to his psychiatric condition) presented significant 
additional external psychosocial stressors which contributed 
to his anxiety symptoms.  

The report of a VA medical examination conducted on October 
6, 1993, shows that the veteran's chief complaints were chest 
pain, heart palpitations, sweating and "nerves."  He 
reported that loud noises and even the ticking sound of a 
watch made him nervous.  He also reported that he did not 
attend church because being in crowds aggravated his anxiety.  
On mental status examination, he displayed a generalized 
affect and was cooperative with the examining psychiatrist.  
He was anxious and appeared casually dressed in dirty 
clothes.  His grooming was described as not good.  He had no 
homicidal ideation.  He expressed feelings of guilt, 
worthlessness and hopelessness.  He denied having feelings of 
paranoia or auditory or visual hallucinations.  He was 
oriented on three spheres.  His attention and concentration 
span were described as not good.  The diagnosis was 
generalized anxiety with depression.

In correspondence dated November 1993, the veteran's private 
osteopathic physician, Robert M. Starr, D.O., reported that 
the veteran was treated by him on March 11, 1993, with 
diagnoses of peptic ulcer disease, depression, panic attacks 
and anxiety.  According to the veteran, despite his use of 
psychotropic medications he still experienced more bad days 
due to his psychiatric disorders than good ones.  Dr. Starr 
expressed his opinion that the veteran was unable to seek any 
type of gainful employment.

VA outpatient treatment reports dated from May 1994 to 
November 1994 show that the veteran was treated for 
complaints of panic and anxiety attacks.  The diagnoses at 
the time were alcohol abuse in remission, a depressive 
disorder not otherwise specified, and possible major 
depressive disorder and panic disorder.  The treating 
physician commented that despite the frequency of the 
veteran's alleged panic attacks, he was not noted to have 
ever had an observable attack by any medical personnel at 
this clinic.  Mental status examinations during this period 
indicated that he was well-groomed, oriented on all spheres 
and fluent in his speech.  He denied having any 
hallucinations or homicidal or suicidal ideation and 
displayed a mood which ranged from dysphoric to euthymic, and 
an affect which ranged from constricted to full.   The 
records show an episode of elevated symptoms in July 1994, in 
which the veteran was diagnosed with panic disorder in 
partial remission and was deemed a candidate for 
hospitalization.  The veteran reported at the July 1994 
treatment that he had been without medication after his wife 
threw out his supply. 

In correspondence dated December 7, 1994, the veteran's 
treating VA clinical psychologist reported that the veteran 
began individual psychotherapy with the psychologist on June 
24, 1994 and, as of the time of the writing, had been seen on 
16 occasions with the last session on December 7, 1994.  The 
psychologist reported that the veteran's psychiatric symptoms 
were feelings of panic that were centered primarily in his 
chest, severe anxiety in confined or crowded areas, and a 
need to be constantly active which was driven by his anxiety.  
Illustrative of this was his general inability to stay in the 
psychologist's office for the entire length of their 
scheduled counseling sessions.  The veteran was unable to 
work because of the severity of his anxiety.  His 
uncontrollable ruminations regarding the security of person 
close to him and his persistent worry about unforeseen 
threats to his own security and health produced social 
alienation from others, including his most concerned 
relatives.  He was depressed at the time of the writing and 
experienced insomnia and anorexia with recent weight loss.  
His psychological condition remained intractable despite his 
receiving the maximum dose of the relevant psychotropic 
medication.  

A VA outpatient psychiatric treatment report dated December 
22, 1994, shows that the veteran complained of restlessness 
and a sensation of tightness in his chest.  He stated that 
his restlessness prevented him from working.  On mental 
status examination, he appeared well-groomed.  His manner was 
goal-directed, his speech was fluent, his mood was euthymic 
and he displayed a full range of affect.  No psychomotor 
abnormalities were noted.  He did not experience any 
hallucinations, he was oriented on three spheres and his 
insight was fair.  The clinical assessment was rule out major 
depressive disorder, rule out panic disorder, and alcohol 
abuse in remission.  The plan was to continue the veteran on 
psychotropic medication.

In a December 1994 letter to the veteran, an officer of the 
veteran's former employer, Begin Management Company, Inc. 
(Begin), informed him that his employment with Begin was 
terminated after three months due to his "hyper actions and 
nervous condition."  (A VA Form 21-8940 received by VA in 
June 1995 shows that the veteran reported that he was 
employed by Begin Management Company, Inc., from August 1994 
to December 1994.)

In correspondence dated in February 1995, an officer of the 
veteran's former employer, Advanced Management, Inc., 
reported that the veteran had been employed by them to 
provide property maintenance and repair service from the 
period from May 1993 to August 1993.  According to the 
officer, the veteran appeared to have a nervous condition, 
was unable to perform his duties in accordance with the terms 
of his employment and was thus terminated from the employ of 
Advanced Management, Inc.

VA outpatient treatment reports, dated from February 1995 to 
May 1995, show that the veteran received treatment for 
complaints of anxiety and panic attacks.  The diagnoses at 
the time included alcohol abuse in remission, an anxiety or 
mood disorder not otherwise specified, an anxiety disorder 
suggestive of a panic disorder, and a panic disorder.  Mental 
status examinations during this period indicated that he was 
well-groomed, oriented on all spheres and fluent in his 
speech.  He denied having any hallucinations or homicidal or 
suicidal ideation and displayed a mood which ranged from 
dysphoric to euthymic, and an affect which ranged from 
decreased reactivity to full.  Of note are treatment reports 
dated February 3, 1995, and May 17, 1995, in which his 
psychiatrist reported that the veteran was frustrated with 
the psychiatrist because he declined the veteran's request 
for a letter to VA and SSA to the effect that he was unable 
to work because of his psychiatric disability.

In a December 27, 1995 letter, a VA clinical psychologist 
reported that he had counseled the veteran on 42 visits ever 
since he began therapy in June 1994.  The psychologist 
reported that the veteran's symptom picture had not changed 
in any significant manner since the time of the 
psychologist's previous letter of December 7, 1994.  The 
psychologist was advised by the veteran's psychiatrist that 
major difficulties continued to persist in attempting to 
ameliorate the veteran's symptoms through psychotropic 
medication.  At the time of the writing, he continued to 
remain unable to work due to disabling psychological problems 
which included severe social anxiety, restlessness, 
claustrophobia and fear of a fatal heart attack.  His 
depression also continued to pose problems and was associated 
with insomnia, anorexia, pessimism and anhedonia.

VA outpatient treatment reports, dated from 1995 to 1998, 
show that the veteran received treatment for his psychiatric 
problems which involved counseling and pharmacotherapy.  
During this period, his symptoms included depression, 
anxiety, claustrophobia, nervousness, anhedonia, panic 
attacks and a fear of leaving his home.  He generally 
preferred to remain at home and away from others for most of 
his days.  Notwithstanding his fear of going outside, he was 
able to keep most of his treatment appointments and there 
were indications in the record that he was able to drive a 
car and use public transportation, though with he felt 
anxious when he traveled.  The records indicated episodic use 
of alcohol.  Generally, the mental status examinations of the 
veteran during this period indicated that he was well-
oriented, did not display psychotic symptoms, denied having 
homicidal or suicidal ideation, and was well-groomed and 
appropriately dressed.  His mood and affect varied throughout 
this period.  His clinical diagnoses included dysthymia, 
chronic mixed depression, anxiety disorder, alcohol abuse in 
remission, and panic disorder with agoraphobia.  In the above 
collection of medical records are several VA outpatient 
treatment reports dated in April 1996 which show that he 
worked briefly for his brother-in-law helping him paint his 
rental properties for extra money.  The veteran reportedly 
worked a few times per week.  However, he was unable to 
retain work in this capacity as he was reportedly unable to 
cope with the paint fumes.

The report of a September 30, 1998 VA psychiatric evaluation 
shows that the veteran complained at the time of depression, 
worrying, and a long history of sleeping problems and panic 
attacks.  He also reported loss of sexual drive.  He denied 
having hallucinations or homicidal or suicidal ideation.  He 
reported that he had a GED and when he left service he worked 
as a janitor and a truck driver.  According to the veteran, 
he almost killed himself while working as a truck driver 
because of his panic attacks.  His last employment was 
reportedly in 1989, but he was unable to recall what job he 
used to do.  He had a history of several failed marriages, 
had divorced six month earlier, and reported that his latest 
ex-wife used to argue with him constantly, which aggravated 
his panic attacks.

On mental status examination, the veteran appeared well-
nourished and in no acute distress.  No abnormal body 
movements were observed.  He was cooperative with the 
examiner and he displayed a dysphoric mood with a mildly 
anxious affect.  His speech was spontaneous, coherent and 
relevant.  No signs of psychosis were noted.  He was alert 
and oriented on all spheres.  On memory testing he was able 
to remember three out of three, but he was unable to perform 
serial 7's on testing of his concentration abilities.  His 
general fund of knowledge was fair and he displayed fair 
insight and judgment.  The diagnoses were panic disorder with 
agoraphobia, dysthymia and alcohol abuse in remission.  His 
GAF score was 60, and the examiner commented that the veteran 
experienced moderate difficulty in social and occupational 
functioning and avoided friends and crowds.  He was able to 
care for himself.  

The report of a January 20, 2000 VA psychiatric evaluation 
shows that the veteran complained of constant preoccupation 
with experiencing a panic attack, including being fearful to 
leave his home as he might have another panic attack.  He 
reported that he had lots of nervous energy and was 
constantly pacing and in a nervous state.  According the 
veteran, he experienced panic attacks at least twice per week 
with each episode lasting for one hour, with worsening 
symptomatology over the past three to four years.  At the 
time of the examination, he reported that he quit driving 
because of his panic attacks.  His appetite was good and he 
gained 20 pounds in the past year.  He reported having 
impaired concentration and disrupted sleep, but he averaged 
three to four hours of sleep per night with the aid of 
psychotropic medication.  He reported having past suicidal 
ideation, with a history of one suicide attempt 20 years ago, 
but denied having any active suicidal or homicidal ideation, 
psychosis or hallucinations.  He was anhedonic and saw 
himself as worthless.  He admitted to having a 10-year 
history of alcohol dependence as use of alcohol helped calm 
his nerves and reduce his anxiety, but he had not used 
alcohol for nine months at the time of this examination.

Mental status examination shows that he was fairly groomed 
and appeared agitated and nervous.  He was somewhat labile 
and tearful when discussing his feelings of worthlessness and 
displayed psychomotor agitation, but he was still able to 
establish rapport with the examiner.  Speech was of normal 
tone and rate and he displayed no evidence of a thought 
disorder.  His insight was limited.  Cognitive examination 
was 3/3, memory recall was 3/3 with some assistance, and he 
was unable to perform serial 7's.  His fund of knowledge was 
fair and his judgment was unimpaired.  The assessment was 
panic disorder with agoraphobia, dysthymia and alcohol 
dependence in full remission.  His GAF score was 55.  

In a February 23, 2000 addendum to the above examination, the 
examiner explained that the GAF score of 55 applied to panic 
disorder with agoraphobia and that the disability rendered 
the veteran unemployable as he was unable to leave his home 
at the time.  However, this disability was not permanent and 
could improve with ongoing treatment.  In a May 2000 
addendum, the examiner assigned a GAF score of 65 to the 
veteran's dysthymia.  According to the examiner, the 
dysthymia symptoms were manifested by a low, depressed mood, 
feelings of worthlessness and helplessness and/or suicidal 
ideation.  

In an April 3, 2000 statement, the VA clinical psychologist 
who had been counseling the veteran reported that the 
psychological symptoms associated with his service-connected 
psychiatric disability had persisted for many years despite 
the attempts of several different psychiatrists to treat his 
symptoms with numerous psychotropic medications.  His 
insomnia, agoraphobia, panic attacks, restlessness and 
depression interfered significantly with his ability to 
maintain normal and satisfying social relationships and to 
maintain employment.  His last attempt at gainful employment 
was in 1993.  The psychologist's opinion was that his 
vocational capacity continued to be seriously impaired.

In correspondence received by the RO on May 8, 2000, the 
staff psychiatrist of the Detroit, Michigan, VA Medical 
Center, reported that the veteran had a history of 
agoraphobia, panic and depression.  He was on a regimen of 
several psychotropic medications and continued to be 
seriously impaired as to his employment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the psyche to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the system affected, 
especially in self-support.  38 C.F.R. § 4.10 (2000).

In the current appeal, the veteran's service-connected panic 
disorder with agoraphobia and dysthymia has been previously 
evaluated by the RO following consideration of the old and 
new schedular criteria for rating psychoneurotic disorders, 
as contained in 38 C.F.R. § 4.132, Diagnostic Code 9403 (pre-
November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic Code 
9433-9412 (November 7, 1996).  Therefore, in the case at 
issue, the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating his service-connected psychiatric disorder and 
rate this psychiatric disability using the version of the 
regulations which are most favorable to his claim.  In this 
case, the Board finds that the old criteria are more 
favorable to the veteran's claim.  See Karnas v. Derwinski, 1 
Vet. App 308 (1991).

However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.2000) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
to the period prior to November 6, 1996.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The Board notes that this issue is based, in part, on an 
appeal of a December 1998 RO decision, which had granted the 
veteran service connection for panic disorder with 
agoraphobia and dysthymia effective from September 4, 1991, 
the date on which he reopened his claim for service 
connection for this disability.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected psychiatric 
disability for separate periods of time, from September 4, 
1991, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The history of this appeal shows that from 
September 4, 1991 to June 5, 1995, the veteran's service-
connected psychiatric disability was assigned an initial 
rating of 30 percent.  Thereafter, from June 6, 1995 to the 
present time, the disability was schedularly rated at 70 
percent.  Panic disorder with agoraphobia and dysthymia is 
the veteran's sole service-connected disability.

The veteran's service-connected panic disorder with 
agoraphobia and dysthymia is rated as 30 percent disabling 
effective from the date entitlement to compensation arose, on 
September 4, 1991.  Prior to the revisions of November 7, 
1996, the applicable regulations for rating this disability 
were contained in Diagnostic Code 9403 for phobic disorder, 
which provided that a 30 percent rating is warranted when the 
objective evidence demonstrated definite impairment of the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991).  With 
this consideration in mind, the Board will address the merits 
of the claim at issue.

A 50 percent evaluation is warranted when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
with considerable industrial impairment due to reduction in 
reliability, flexibility and efficiency levels by reason of 
psychoneurotic symptoms.  A 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9403 (pre-November 7, 
1996).  

The evidence shows that Dr. Lee assigned the veteran a GAF 
score of 51 - 60 after psychiatrically examining him in 
September 1991.  The score is, in essence, a consolidation of 
all of Dr. Lee's objective findings.  The Diagnostic & 
Statistical Manual, 4th Edition (DSM-IV), describes a GAF 
score of 51 - 60 as representing moderate psychiatric 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or scholastic functioning (e.g., few friends, 
conflicts with peers or co-workers).  He reported being 
isolated from the community at that time.  When re-examined 
by Dr. Lee on February 21, 1992, his dosage of psychotropic 
medication had been increased in the prior two months to 
compensate for a worsening of his psychiatric symptomatology.  
His prognosis was poor and the objective findings obtained on 
examination also reflected an increase in the severity of his 
symptoms.  Dr. Lee assigned him a GAF score of 31 - 40, which 
the DSM-IV describes as indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  The 
examination report shows that he was socially isolated from 
his family as well as other people because he was perceived 
to be "crazy."  

Subsequent medical reports and a hearing transcript, relevant 
to the period from February 1992 to November 1994, provide 
evidence that the veteran experienced depression and 
recurrent panic and anxiety attacks.  Dr. Starr's statement 
of November 1993 shows diagnoses of peptic ulcer disease and 
psychiatric illness and proffered the opinion that the 
veteran was not able to seek gainful employment when examined 
in March 1993.  

The veteran reported on a VA Form 21-8940, received by VA in 
June 1995, that he was employed by Begin Management Company, 
Inc., from August 1994 to December 1994, after which he had 
apparently been terminated from employment because he was 
unable to perform his duties due to psychiatric impairment.  
The record also shows that the veteran was employed for 
several months in 1993.  Before that time, the veteran had 
been unemployed for 3 years.  

Applying the facts to the rating schedule, the objective 
evidence supports the assignment of a 70 percent rating for 
severe social and industrial impairment due to service-
connected panic disorder with agoraphobia and dysthymia for 
the period commencing September 4, 1991 until December 6, 
1994.  During this time period, the veteran's personal life 
was in disarray.  He had last worked on a permanent full time 
basis in 1989.  He worked for only 3 months each in 1993 and 
1994.  

For the period from December 7, 1994, the Board will look to 
the case of Johnson v. Brown, 7 Vet. App. 95 (1994), for 
guidance.  In that case, the Court concluded that should the 
Board determine that any one of the three independent 
criteria listed in DC 9400 under the old law has been met, 
then a 100 percent rating should be assigned.  In this case, 
the veteran's VA and private mental health practitioners 
since the early 1990s had consistently opined that the 
veteran was unemployable due to chronic psychoneurosis.  
Moreover, GAF scores were assigned which denoted an 
individual who is unable to keep a job.  

Accordingly, the Board finds that the evidence supports the 
assignment of a 100 percent rating from December 7, 1994 for 
panic disorder with agoraphobia and dysthymia under the old 
law as he was demonstrably unable to obtain or retain 
employment.  The record shows that the veteran was terminated 
from his employment in December 1994 due to his service 
connected disability and the findings reported in the 
December 7, 1994 letter from a VA health practitioner support 
the total schedular disability rating.


Entitlement to an earlier effective date prior to December 
21, 1999 for an award of a TDIU.

VA regulations provide, in part, that total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 3.340.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  The term "application" is not defined in 
the statute.  In the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission 
of certain medical records may constitute an "informal 
claim" for an increase in disability compensation.  If a 
"formal claim" has not been received by VA upon its receipt 
of an informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  The 
applicable statutory and regulatory provisions, fairly 
construed, require that VA look to all communications in the 
file that may be interpreted as applications or claims - 
formal and informal - for increased benefits and, then, to 
all other evidence of record to determine the "earliest date 
as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles 
v. Derwinski, 2 Vet. App. 858 (1992).  

38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  

The history of the veteran's claim shows that in November 
1993 the RO granted him a total rating for nonservice-
connected disabilities for pension, pursuant to a claim he 
filed in April 1992.  Thereafter, on June 6, 1995, he had 
filed his first claim for a TDIU.  However, at the time he 
filed this claim he was not service-connected for any medical 
disability and his claim was denied on this basis in a June 
1995 RO decision.  

A total disability rating for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disability.  38 
C.F.R. § 4.16(a).  The Court has held that in cases where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under the provisions of 38 
C.F.R. § 4.16(a), a total rating based on individual 
unemployability may only be assigned where the veteran is not 
in receipt of a total schedular rating.  In view of the fact 
that a 100 percent schedular rating has been assessed from 
December 7, 1994 for the service connected psychoneurosis, 
the Board finds that the total disability rating claim is 
without legal merit and that claim must be denied for the 
period from December 7, 1994.  See ZP v. Brown, 7 Vet. App. 
541 (1995).

Prior to December 7, 1994, the evidence indicates that the 
veteran had a high school equivalency diploma and that he 
worked from May 1993 to August 1993 for Advanced Management, 
Inc, which reportedly earned him $1,000 per month.  He did 
not work again until he was employed by Begin Management 
Company, Inc., when worked only from August 1994 to December 
1994, earning $1,000 per month.  The correspondence received 
from his former employers show that they attributed his 
inability to retain his employment with them as being due to 
his psychiatric problems.  However, the employers were not 
licensed medical professionals and thus their opinions to 
this effect are of limited probative value (See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).   

The objective evidence does not demonstrate that the veteran 
was unable to work due to impairment as a result of his 
service-connected psychiatric disability until December 7, 
1994.  Prior to then, the facts do not establish that the 
veteran was individually unemployable because of psychiatric 
disability as he successfully maintained a job in 1993 and 
another in 1994.  In view of the foregoing, the veteran's 
claim for an earlier effective date prior to December 7, 
1994, for a TDIU award is denied.


ORDER

Entitlement to the assignment of a 70 percent rating for the 
service-connected panic disorder with agoraphobia and 
dysthymia for the period from September 4, 1991 to December 
6, 1994 is granted, subject to the applicable laws and 
regulations governing awards of VA compensation benefits.

Entitlement to the assignment of a 100 percent rating for the 
service-connected panic disorder with agoraphobia and 
dysthymia from December 7, 1994 is granted, subject to the 
applicable laws and regulations governing awards of VA 

compensation benefits.

Entitlement to an earlier effective date prior to December 
21, 1999, for an award of a total rating based on 
unemployability due to service-connected disability benefits 
is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 

